


Exhibit 10.3








PERPANJANGAN
NOTA KESEPAHAMAN
ANTARA
PEMERINTAH REPUBLIK INDONESIA
DENGAN
PT FREEPORT INDONESIA
EXTENSION TO
MEMORANDUM OF UNDERSTANDING
BETWEEN
THE GOVERNMENT OF INDONESIA
AND
PT FREEPORT INDONESIA
Perpanjangan Nota Kesepahaman ini dibuat dan ditandatangani pada tanggal 23
Januari 2015 oleh dan antara:


1.Pemerintah Republik Indonesia dalam hal ini diwakili oleh R. Sukhyar, Direktur
Jenderal Mineral dan Batubara, Kementerian Energi dan Sumber Daya Mineral
(selanjutnya disebut "Pemerintah"); dan




2.PT Freeport Indonesia, sebuah perseroan terbatas yang telah didirikan secara
sah menurut hukum Indonesia, berdomisili di Plaza 89, lantai 5, suite 501, JL.
HR Rasuna Said Kav, X-7 No. 6, Kuningan 12490, yang dalam hal ini diwakili oleh
Maroef Sjamsoeddin selaku Presiden Direktur (selanjutnya disebut "Perusahaan");


(Pemerintah dan Perusahaan bersama-sama disebut "Para Pihak")
This Extension to the Memorandum of Understanding is made and undersigned on
January 23, 2015 by and between:


1.The Government of the Republic of Indonesia, which in this matter is
represented by R. Sukhyar, the Director General of Mineral and Coal, Ministry of
Energy and Mineral Resources (hereinafter referred to as the "Government"); and


2.PT Freeport Indonesia, a limited liability company duly established based on
the law of the Republic of Indonesia, having its address at Plaza 89 5th Floor,
JI. H.R. Rasuna Said Kav. X-7 No. 6, Kuningan 12940, which is represented in
this matter by Maroef Sjamsoeddin its President Director (hereinafter referred
to as the "Company").


(The Government and the Company together shall hereinafter be referred to as the
"Parties").
Bahwa Para Pihak dengan itikad baik pada tanggal 25 Juli 2014 telah
menandatangani Nota Kesepahaman ("Nota Kesepahaman") yang pada prinsipnya telah
menyetujui 6 (enam) isu strategis amandemen Kontrak Karya ("KK") untuk dapat
dituangkan ke dalam rumusan naskah Amandemen KK;


Bahwa jangka waktu Nota Kesepahaman dimaksud berakhir pada tanggal 25 Januari
2015, mengingat Para Pihak belum menyepakati seluruh redaksional rumusan naskah
Amandemen KK sampai pada batas waktu tersebut, sehingga apabila Para Pihak
beritikad baik untuk menyelesaikan rumusan naskah Amandemen KK, maka Nota
Kesepahaman ini perlu dilakukan perpanjangan;
Whereas, the Parties in good faith on 25 July 2014 have entered into a
Memorandum of Understanding ("MOU"), which in principle agreed to the 6 (six)
strategic issues to the amendment of the Contract of Work ("COW") to be
incorporated into provisions of the COW Amendment document.


Whereas, the term of the MOU expires on 25 January 2015, and since the Parties
have not yet agreed to all provisions of the COW Amendment document until its
expiration date, thus the Parties in good faith to settle provisions of the COW
Amendment document, then an extension should be made to the MOU;


1

--------------------------------------------------------------------------------




OLEHKARENANYA Para Pihak menyepakati hal-hal sebagai berikut:


1.Bahwa Para Pihak setuju untuk melakukan Perpanjangan Nota Kesepahaman dimaksud
yang berlaku sampai tanggal 25 Juli 2015.


2.Bahwa selama masa Perpanjangan Nota Kesepahaman dimaksud:
Perusahaan setuju membayar kewajiban keuangan yang berlaku efektif sesuai dengan
Nota Kesepahaman;
Perusahaan akan melaksanakan ekspor konsentrat tembaga sesuai dengan persyaratan
perpanjangan rekomendasi ekspor berdasarkan MOU dan peraturan
perundang-undangan; dan
Para Pihak setuju untuk segera menyelesaikan naskah amandemen KK dalam jangka
waktu perpanjangan Nota Kesepahaman ini.


3.Selain melanjutkan pembahasan hal-hal yang disepakati dalam Nota Kesepahaman,
maka Para Pihak sepakat untuk membahas hal-hal berikut selama perpanjangan Nota
Kesepahaman ini:
Peningkatan peran dan kontribusi Perusahaan dalam pembangunan Wilayah Papua dan
perekonomian Indonesia pada umumnya; dan
Usaha-usaha maksimal dalam mendukung pengembangan industri terkait sehubungan
dengan operasi Perusahaan di Wilayah Papua.


4.Para pihak sepakat melanjutkan dan mempercepat penyelesaian
ketentuan-ketentuan kepastian legal dan fiskal bagi kelangsungan operasi
perusahaan.
NOW, THEREFORE, the Parties agree as follows:


1.Whereas the Parties agree to enter into an extension to the MOU that will be
effective until 25 July 2015.




2.Whereas during the Extension term of the MOU:
The Company agrees to continue to pay the financial obligations that were made
effective in accordance with the MOU;
The Company will continue to export copper concentrates in accordance with the
requirements of extension of export recommendation pursuant to the MOU and
applicable laws and regulations, and
The Parties agree to immediately settle the COW Amendment document within the
term of this MOU extension.




3.In addition to continue the discussion of the issues that have been agreed
under the MOU, the Parties agree to discuss the following items during the MOU
extension:
Increase the Company's role and contribution in the development of Papua region
and economy of Indonesia in general; and
Enhanced efforts in supporting the development of related industries with regard
to the Company's operation in Papua Region.




4.The Parties agree to continue and expedite completion of the provisions for
legal and fiscal certainty for continuation of the Company's operation.
Demikianlah perpanjangan Nota Kesepahaman ini ditandatangani dan dibuat dalam 2
(dua) rangkap asli untuk masing-masing pihak.
IN WITNESS WHEREOF, this extension of the MOU is made in duplicate, each copy
being considered an original, duly stamped, and legally equal.


2

--------------------------------------------------------------------------------




Atas nama Pemerintah
Direktur Jenderal Mineral dan Batubara Kementerian Energi dan Sumber Daya
Mineral








/s/ R. Sukhyar




(R. Sukhyar)
Atas nama PT Freeport Indonesia
Presiden Direktur
PT Freeport Indonesia








/s/ Maroef Sjamsoeddin




(Maroef Sjamsoeddin)






3